— In a proceeding pursuant to article 4 of the Family Court Act, the father appeals from an order of the Family Court, Nassau County, dated December 1, 1980, which, after a hearing, granted the petitioner’s applica*674tion for an upward modification of the child support provisions of a judgment of divorce. Order reversed, on the law, without costs or disbursements, and petition dismissed. Prior to their divorce the parties entered into a stipulation which fixed the appellant’s total support obligation at $60 per week. At the hearing, the petitioner failed to establish an unforeseen change of circumstances. We disagree with the Family Court’s conclusion that the expenses incurred as a result of their daughter’s recent emotional problems constitute grounds sufficient to modify the decree. No documentation of increased need as a result of this circumstance was adduced by the petitioner. Furthermore, appellant’s uncontradicted testimony was that all medical bills submitted to him have been paid. Accordingly, the Family Court erred in granting the application to increase the child support provisions of the decree (see Matter of Boden v Boden, 42 NY2d 210; Jaslow v Jaslow, 75 AD2d 876). Hopkins, J. P., Mangano, Rabin and Weinstein, JJ., concur.